UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7035



WALTER LEE WRIGHT,

                                              Plaintiff - Appellant,

          versus


BISHOP L. ROBINSON, Secretary of Maryland De-
partment of Public Safety and Correctional
Services; THOMAS R. CORCORAN, Warden sued in
his individual and official capacities; GARY
HORNBAKER, Assistant Warden sued in his indi-
vidual and official capacities; JAMES MURPHY,
Chief of Security sued in his individual and
official capacities; MICHAEL MILLER, Classi-
fication Counsel sued in his individual and
official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-3748-AW, CA-96-3749-AW)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Walter Lee Wright, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wright v. Robinson, Nos. CA-96-3748-AW; CA-96-3749-AW, (D.

Md. July 3, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2